                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF KANSAS
                                   Kansas City

In re:                                                  )
ANA RUTH AVILA                                          )
                                                        )
                     Debtor,                            )
                                                        )
                                                        )   Case No. 19-21718
THE BANK OF NEW YORK MELLON TRUST                       )
COMPANY, N.A, NOT IN ITS INDIVIDUAL                     )   Chapter 7
CAPACITY BUT SOLELY AS TRUSTEE ON                       )
BEHALF OF THE FDIC 2013-R2 ASSET TRUST                  )
                                                        )
                                           Creditor.    )

        NOTICE WITH OPPORTUNITY FOR NONEVIDENTIARY HEARING
             ON MOTION FOR RELIEF FROM AUTOMATIC STAY

       NOTICE IS HEREBY GIVEN that if no written objection and/or response thereto is
filed with the Clerk of the U.S. Bankruptcy Court at 500 State Ave, Kansas City, KS 66101, on
or before September 25, 2019, the above motion will be granted by entry of an order to be
prepared and submitted by counsel for movant.          If an objection is timely filed, a
nonevidentiary hearing will be held before the U.S. Bankruptcy Court, 500 State Ave., Room
151, Kansas City, KS 66101, on October 24, 2019, at 10:30 am or as soon thereafter as the same
may be heard.
       Please be advised that a hearing will not be held unless an objection and/or response
is timely filed with the Clerk. If an objection is filed, counsel shall appear at such hearing
unless an order executed by all parties is submitted in advance.




                                              1



                Case 19-21718      Doc# 12     Filed 09/04/19      Page 1 of 2
                                         Respectfully submitted,

                                         MARTIN LEIGH PC

                                         /s/ Pamela R. Putnam
                                         Pamela R. Putnam #22894 prp@martinleigh.com
                                         Steven M. Leigh #70393 sml@martinleigh.com
                                         2405 Grand Blvd., Suite 410
                                         Kansas City, MO 64108
                                         Phone: (816) 221-1430
                                         Fax: (816) 221-1044
                                         ATTORNEYS FOR CREDITOR

                                 CERTIFICATE OF SERVICE

The undersigned does hereby certify that on this 4th day of September, 2019, a true and correct
copy of the above and forgoing was electronically filed and served upon the following:

Jordan O Schwartz
Law Office of Jordan Schwartz OA
10955 Lowell
Suite 630
Overland Park, KS 66210

Steven R Rebein
Law Office of Steven R. Rebein, L.C.
8700 Monrovia, Suite 310
Lenexa, KS 66215

Office of the U.S. Trustee
301 N. Main Street, Suite 1150
Wichita, KS 67202

And deposited in the United States mail, postage pre-paid, to:

Ana Ruth Avila
14536 Dearborn
Overland Park, KS 66223

                                                    /s/ Pamela R. Putnam
                                                    Attorney for Creditor




                                                2



                 Case 19-21718       Doc# 12     Filed 09/04/19    Page 2 of 2
